Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that claim 1 claims the protective layer mixture comprises silica dioxide, sodium carbonate, dolomite, and cullet, however, the raw materials used to form the protective layer do not patentably distinguish the product from the prior art because the raw materials will be formed into a glass or frit containing SiO2, Na2O, CaO, and MgO. 
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 09/12/2022 has overcome all outstanding rejections under 112(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Second Shelestak (US20020094928, hereinafter referred to as Second Shelestak), in view of Shelestak (US20070054796, hereinafter referred to as Shelestak).
Regarding claim 1, while Second Shelestack does not explicitly disclose an example of a glass  mixture including silica dioxide, sodium carbonate, dolomite, and cullet, Second Shelestak does disclose a suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand; 14 to 28 wt. % of soda ash; 0 to 19 wt. % of dolomite (see Second Shelestak at [0017]). Second Shelestak further teaches the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art (see Shelestak at [0012]). 
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition.
Second Shelestak discloses mixture includes by weight: 65% to 75% weight silica dioxide (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand, which overlaps with the claimed range); 5% to 15% sodium carbonate (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include … 14 to 28 wt. % of soda ash, which Examiner notes is sodium carbonate, which overlaps with the claimed range); 5% to 15% dolomite (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include … 0 to 19 wt. % of dolomite, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
While Second Shelestack does not explicitly disclose the glass further comprises 5% to 15% cullet, Second Shelestack does teach the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art, which overlaps with the claimed range (see Shelestak at [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition.
While Second Shelestak does not explicitly disclose a coated windshield device, Shelestak does disclose glass compositions … used in selected areas of a vehicle, e.g. the windshield (see Second Shelestak at [0041]). 
Shelestak discloses a coated windshield device (see Shelestak at [0049], disclosing a glass substrate used to form a laminated article such as an automotive windshield. Examiner notes that a laminated article such as an automotive windshield constitutes a coated windshield device), said coated windshield device comprising: a windshield (see Shelestak at [0049], disclosing a glass substrate used to form a laminated article such as an automotive windshield. Examiner notes that a laminated article such as an automotive windshield constitutes a coated windshield device); and a mixture for positioning on the windshield, said mixture inclusind silica dioxide, sodium carbonate, dolomite, and cullet (see Shelestak at Table 2, Ex. 1, disclosing an example of a glass comprising 332.9g sand, 108.86g soda ash, 80.23g dolomite, 240g green cullet, and a total of 800g of components, for a wt% of 332.9g sand/800g total of approximately 41.5 wt% sand, 108.86g soda ash/800g total of approximately 13.5 wt% soda ash, which examiner notes is sodium carbonate, 80.23g dolomite/800g total of approximately 10 wt% dolomite, and 240.93g cullet/800g total of approximately 30.1 wt% cullet). 
 Therefore, because the compositions of Shelestak and Second Shelestak are similar, and because Shelestak and Second Shelestak are directed towards similar applications of automotive windshields, it would have been obvious to a person having ordinary skill in the arts to use the glass disclosed by Second Shelestak as a laminate in a windshield as disclosed by Shelestak with a reasonable expectation of successfully providing a laminated windshield article. 
Regarding claim 3, while second Shelestak does not explicitly disclose a specific example of a mixture for positioning on the windshield, said mixture including by weight: 70% weight silica dioxide, 10% sodium carbonate; and 10% dolomite; Second Shelestak does disclose a  suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand; 14 to 28 wt. % of soda ash; 0 to 19 wt. % of dolomite, which overlaps with the claimed range (see Second Shelestak at [0017]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
While Second Shelestack does not explicitly disclose the glass further comprises 10% cullet, Second Shelestack does teach the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art, which overlaps with the claimed range (see Shelestak at [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition.
While Second Shelestak does not explicitly disclose a coated windshield device, Shelestak does disclose glass compositions … used in selected areas of a vehicle, e.g. the windshield (see Second Shelestak at [0041]). 
Shelestak discloses a coated windshield device (see Shelestak at [0049], disclosing a glass substrate used to form a laminated article such as an automotive windshield. Examiner notes that a laminated article such as an automotive windshield constitutes a coated windshield device), said coated windshield device comprising: a windshield (see Shelestak at [0049], disclosing a glass substrate used to form a laminated article such as an automotive windshield. Examiner notes that a laminated article such as an automotive windshield constitutes a coated windshield device). 
 Therefore, because the compositions of Shelestak and Second Shelestak are similar, and because Shelestak and Second Shelestak are directed towards similar applications of automotive windshields, it would have been obvious to a person having ordinary skill in the arts to use the glass disclosed by Second Shelestak as a laminate in a windshield as disclosed by Shelestak with a reasonable expectation of successfully providing a laminated windshield article.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant argues that Shelestak (US20020094928, referred to as Second Shelestak in the non-final rejection dated 07/27/2022) does not disclose, teach, suggest, or contemplate a coating composition because Shelestak only discloses the formation of a sheet of glass which is itself usable as a windshield. This is not convincing for the reasons detailed in the 103 rejection above, specifically, because claim 1 is rejected over Second Shelestak (US20020094928, referred to as Second Shelestak in the non-final rejection dated 07/27/2022) in view of Shelestak (US20070054796, referred to as Shelestak in the non-final rejection dated 07/27/2022), as outlined in the rejection above. Shelestak explicitly discloses the glass substrate is used to form a laminated article such as an automative windshield. Examiner notes that a laminated article such as an automotive windshield constitutes a coated windshield device. Therefore, Applicant’s arguments are not convincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731